


115 HR 1442 IH: Public Service Federal Eligibility Protection Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1442
IN THE HOUSE OF REPRESENTATIVES

March 9, 2017
Mr. Lynch (for himself, Mr. Katko, Mr. Kennedy, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To extend the period of eligibility for non-competitive appointment of Peace Corps and VISTA volunteers and certain overseas employees, and for other purposes.

 
1.Short titleThis Act may be cited as the Public Service Federal Eligibility Protection Act of 2017.  2. Extension of eligibility for non-competitive appointment of Peace Corps and VISTA volunteers and certain overseas employees (a)In generalNotwithstanding any other law, rule, or regulation, the eligibility for non-competitive appointment of any individual provided under Executive Order 11103 (relating to non-competitive appointment of eligible Peace Corps volunteers) or Executive Order 12721 (relating to non-competitive appointment of certain overseas employees) or a VISTA volunteer under title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.) shall be extended by an amount of days (if any) equal to the number of days that such eligibility coincides with any Federal hiring freeze.  
(b)Definition of Federal hiring freezeIn this section, the term Federal hiring freeze means the memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, Executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions.   